DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0069521 A1 (Reynolds) (previously cited).
	With regards to claim 1, Reynolds discloses a medical guidewire (Fig. 7 depicts a guidewire 110) comprising: a core wire comprising a proximal end extending out to a distal end (Fig. 7 depicts a distal guidewire section 116 which comprises a proximal end (i.e., at connection 120) extending out to a distal end that is coupled to ribbon 158); and a resilient portion coupled to and overlapping with the distal end of the core wire at a distal tip section of the guidewire (Fig. 7 depicts ribbon 158 coupled to and overlapping a distal end of the core wire at a distal tip of the guide wire); wherein the resilient portion comprises a superelastic material (¶ [0056] discloses that ribbon 158 may be formed of a nickel-titanium alloy, such as a straightened super elastic or linear elastic alloy (e.g., nickel-titanium) wire); and wherein the resilient portion comprises a one-piece, non-coiled section of resilient material (Fig. 7 and ¶ [0055] depict a ribbon 158 which comprises a one-piece, non-coiled section; ¶ [0056] discloses that the ribbon 158 comprised of resilient materials), at least part of which is oriented parallel to the core wire (Fig. 7 depicts portions of ribbon 158 being oriented parallel to surfaces of the core wire), and wherein the resilient portion is attached exclusively to an outer surface of the core wire (Fig. 7 depicts the ribbon 158 being attached exclusively to the outer surface of distal guidewire section 116) such that there is surface contact between the resilient material and the core wire over an entire overlapping portion of the resilient portion and the core wire (Fig. 7 depicts surface contact between 158 and 116 over the overlapping portion) and such that none of the resilient portion is coiled (Fig. 7 does not depict a coiled portion of 158) thereby increasing pushability and increasing the ability of the guidewire to withstand prolapse with minimal kinking in the distal tip section (¶ [0056] discloses that the ribbon provides strength and flexibility; The Examiner further asserts that the ribbon and its attachment provide the mechanical characteristics that would naturally result in the increased pushability and ability to withstand prolapse with minimal kinking in the distal tip section).  

With regards to claim 2, Reynolds discloses the core wire comprises one of a solid stainless steel, solid stainless steel alloy, and solid cobalt-based alloy (¶ [0034] discloses distal portion 16 may be comprised of stainless steel or cobalt alloy; ¶ [0053] discloses that the embodiment of Fig. 7 includes same general construction, structure, materials, and methods of construction as discussed above with regard to embodiments of Figs. 1-6C).  

With regards to claim 3, Reynolds discloses that the resilient portion comprises one of nitinol, a superelastic alloy and a nitinol-based alloy (¶ [0056] discloses the ribbon 158 may be made of a nickel-titanium alloy, such as super elastic or linear elastic alloy (e.g., nickel-titanium)).

With regards to claim 4, Reynolds discloses the resilient portion is fixed to the distal end of the core wire such that the overlapping portion between the resilient portion and the core wire that is between 0.05 and 2.0 inches (¶ [0055] discloses the ribbon 158 overlaps the constant diameter section 154 by a length of about 0.05 to 1.0 inch).  

With regards to claim 10, Reynolds discloses that the resilient portion is fixed to the core wire such that the distal end of the core wire and a distal end of the resilient portion coincide with a distal end of the guidewire (Fig. 7 depicts distal ends of the distal guidewire section 116 and ribbon 158 being located at a distal end of the guidewire 110).  

With regards to claim 11, Reynolds discloses resilient portion is fixed to the core wire such that an end of the resilient portion extends beyond the distal end of the core wire such that the end of the resilient portion defines a distal end of the guidewire (Fig. 7 depicts the distal end of the ribbon 158 extending beyond the distal end of distal guidewire section 116 to define a portion of the distal end of the guidewire 110).  

With regards to claim 12, Reynolds discloses that the resilient portion is fixed to the core wire with adhesive, solder, welding, mechanical swaging, insertion of dissimilar metals into a tube, or shrink fitting a polymer material over a joint between the resilient portion and the core wire (¶ [0056] discloses that the ribbon 158 can be attached using soldering, brazing, welding, adhesive bonding, crimping, or the like).
  
With regards to claim 14, Reynolds discloses a method of forming a medical guidewire (¶¶ [0053]-[0063] disclose methods for forming guidewire 110 depicted in Fig. 7) comprising: providing a core wire comprising a proximal end extending to a distal end (Fig. 7 depicts a distal guidewire section 116 which comprises a proximal end (i.e., at connection 120) extending out to a distal end that is coupled to ribbon 158); and coupling a resilient portion adjacent to and overlapping with the distal end of the core wire to form a distal tip section of the guidewire (Fig. 7 depicts ribbon 158 coupled to and overlapping a distal end of the core wire at a distal tip of the guide wire; ¶ [0056] discloses that the ribbon 158 can be attached using soldering, brazing, welding, adhesive bonding, crimping, or the like); wherein the resilient portion comprises a superelastic material (¶ [0056] discloses that ribbon 158 may be formed of a nickel-titanium alloy, such as a straightened super elastic or linear elastic alloy (e.g., nickel-titanium) wire); and wherein the resilient portion comprises a one-piece, non-coiled section of resilient material (Fig. 7 depicts the ribbon 158 only being attached to the outer surface of distal guidewire section 116) at least part of which is oriented parallel to the core wire (Fig. 7 depicts portions of ribbon 158 being oriented parallel to surfaces of the core wire) and wherein the resilient portion attached exclusively to an outer surface of the core wire (Fig. 7 depicts the ribbon 158 being attached exclusively to the outer surface of distal guidewire section 116), such that there is surface contact between the resilient material and the core wire over an entire overlapping portion of the resilient portion and core wire (Fig. 7 depicts surface contact between 158 and 116 over the overlapping portion) and such that none of the resilient portion is coiled (Fig. 7 does not depict a coiled portion of 158) thereby increasing pushability and increasing the ability of the guidewire to withstand prolapse with minimal kinking in the distal tip section (¶ [0056] discloses that the ribbon provides strength and flexibility; The Examiner further asserts that the ribbon and its attachment provide the mechanical characteristics that would naturally result in the increased pushability and ability to withstand prolapse with minimal kinking in the distal tip section).  

With regards to claim 15, Reynolds discloses the resilient portion is fixed to the distal end of the core wire such that the overlapping portion between the resilient portion and the core wire that is between 0.05 and 2.0 inches (¶ [0055] discloses the ribbon 158 overlaps the constant diameter section 154 by a length of about 0.05 to 1.0 inch).  
With regards to claim 16, Reynolds discloses that the resilient portion is fixed to the core wire with adhesive, solder, welding, mechanical swaging, insertion of dissimilar metals into a tube, or shrink fitting a polymer material over a joint between the resilient portion and the core wire (¶ [0056] discloses that the ribbon 158 can be attached using soldering, brazing, welding, adhesive bonding, crimping, or the like).

With regards to claim 17, Reynolds discloses the core wire comprises one of a solid stainless steel, solid stainless steel alloy, and solid cobalt-based alloy (¶ [0034] discloses distal portion 16 may be comprised of stainless steel or cobalt alloy; ¶ [0053] discloses that the embodiment of Fig. 7 includes same general construction, structure, materials, and methods of construction as discussed above with regard to embodiments of Figs. 1-6C).  

With regards to claim 18, Reynolds discloses that the resilient portion comprises one of nitinol, a superelastic alloy and a nitinol-based alloy (¶ [0056] discloses the ribbon 158 may be made of a nickel-titanium alloy, such as super elastic or linear elastic alloy (e.g., nickel-titanium)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0069521 A1 (Reynolds) (previously cited), as applied to claim 1 above. 
	With regards to claims 5 and 6, Reynolds discloses the medical guidewire of claim 1. 
	Reynolds is silent with regards to whether the resilient portion comprises a plurality of resilient segments that overlap the core wire, and a first segment that overlaps the core wire at a first location and a second resilient segment that overlaps the core wire at a second location
	In a related guidewire embodiment, Reynolds discloses a resilient portion comprising a plurality of resilient segments that overlap the core wire, wherein a first segment that overlaps the core wire at a first location (Fig. 8 depicts a first segment of ribbon 158 overlapping the constant diameter region 154 which corresponds to attachment point 164) and a second resilient segment that overlaps the core wire at a second location (Fig. 8 depicts a second segment of ribbon 158 overlapping the tapered region 146 which corresponds to attachment point 165; The Examiner notes that a bend in the ribbon 158 separates the first and second segments).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ribbon 158 of Fig. 7 of Reynolds such that it has two attachment points as taught in Fig. 8 of Reynolds. Because both methods are suitable for attaching a ribbon to a core wire, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have to provide a stronger or more stable attachment between the ribbon and core wire. 

Response to Arguments
Claim Objections
	In view of the claim amendments filed 05/31/2022, the claim objections were withdrawn.

Claim Rejections under 35 U.S.C. § 112(b)
In view of the claim amendments filed 05/31/2022, the claim rejections under 35 U.S.C. § 112(b) were withdrawn.

Prior Art Rejections
Applicant' s amendment and arguments filed 05/31/2022 with respect to the prior art rejections set forth in the Final Rejection mailed 07/19/2021 have been fully considered and are persuasive.  Therefore, the rejections were withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2003/0069521 A1 (Reynolds). Reynolds discloses a resilient portion coupled to and overlapping with the distal end of the core wire at a distal tip section of the guidewire (Fig. 7 depicts ribbon 158 coupled to and overlapping a distal end of the core wire at a distal tip of the guide wire); wherein the resilient portion comprises a superelastic material (¶ [0056] discloses that ribbon 158 may be formed of a nickel-titanium alloy, such as a straightened super elastic or linear elastic alloy (e.g., nickel-titanium) wire); and wherein the resilient portion comprises a one-piece, non-coiled section of resilient material (Fig. 7 and ¶ [0055] depict a ribbon 158 which comprises a one-piece, non-coiled section; ¶ [0056] discloses that the ribbon 158 comprised of resilient materials), at least part of which is oriented parallel to the core wire (Fig. 7 depicts portions of ribbon 158 being oriented parallel to surfaces of the core wire), and wherein the resilient portion is attached exclusively to an outer surface of the core wire (Fig. 7 depicts the ribbon 158 being attached exclusively to the outer surface of distal guidewire section 116) such that there is surface contact between the resilient material and the core wire over an entire overlapping portion of the resilient portion and the core wire (Fig. 7 depicts surface contact between 158 and 116 over the overlapping portion) and such that none of the resilient portion is coiled (Fig. 7 does not depict a coiled portion of 158).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792